Case 1:19-cv-00805-RBW Document 8 File dQ ee éb LK
UNITED STATES DISTRICT COURT FOR THE er Ped eu ira

 

Arash Shahinpour, et al.

Plaintiff(s)
Case No.: 1:19-cv-00805-RBW

vs.

Carl C. Risch, Assistant Secretary for Consular Affairs, et al.

Defendant(s)
AFFIDAVIT OF SERVICE

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:
That I have been duly authorized to make service of the Summons; Certificate Rule LCvR 26.1; Notice, Consent, and Reference of

a Civil Action to a Magistrate Judge; Notice of Right to Consent to Trial Before a United States Magistrate Judge; Civil Cover
Sheet; and Complaint for Writ of Mandamus and for Declaratory Relief with Exhibits in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/25/2019 at 3:15 PM, I served Patricia A. Lacina, Consul General, U.S. Consulate - Frankfurt Germany c/o The
Executive Office, Office of the Legal Adviser with the Summons; Certificate Rule LCvR 26.1; Notice, Consent, and Reference of
a Civil Action to a Magistrate Judge; Notice of Right to Consent to Trial Before a United States Magistrate Judge; Civil Cover
Sheet; and Complaint for Writ of Mandamus and for Declaratory Relief with Exhibits at 600 19th Street, NW, Suite 5.600,
Washington, DC 20522 by serving Christina Heiffron, Paralegal, authorized to accept service.

Christina Heiffron is described herein as:

Gender: Female Race/Skin: White Age: 32 Weight: 120 Height: 5'3" Hair: Red Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

Executed On ! Ambiko Wallace

far . ~

Client Ref Number:106165.0001.5
Job #: 1559484

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:19-cv-00805-RBW Document 8 Filed 03/29/19 Page 2 of 2
Case 1:19-cv-00805-RBW Document 3 Filed 03/22/19 Page 5 of 9

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Arash Shahinpour and
DynaEnergetics GMBH & Co. KG

 

Plaintiff(s)
V.

Civil Action No. 19-cv-00805-RBW

Carl C. Risch, Assistant Secretary for Consular
Affairs; Edward J. Ramotowski, Deputy Assistant
Secretary for Visa Services, and Patricia A. Lacina,
Consul General

 

ee ON (a a Aa a a a aS a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Patricia A. Lacina, Consul General, U.S. Consulate — Frankfurt Germany,
clo The Executive Office, Office of the Legal Adviser
600 19th Street NW.,
Suite 5.600
Washington DC 20522

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Louis J. Rouleau, Esq.

Womble Bond Dickinson (US) LLP
1200 19th Street, N.W., Suite 500
Washington, D.C. 20036

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

03/22/2019 /s/ Elizabeth A. Fernandez

Date:

 

Signature of Clerk or Deputy Clerk

 
